Exhibit Execution Version FORD MOTOR COMPANY And THE BANK OF NEW YORK MELLON as Trustee THIRD SUPPLEMENTAL INDENTURE Dated as of November 9, 2009 Creating a Series of Securities Designated 4.25% Senior Convertible Notes due November 15, 2016 THIRD SUPPLEMENTAL INDENTURE, dated as of November 9, 2009, between FORD MOTOR COMPANY, a corporation duly organized and existing under the laws of the State of Delaware (hereinafter sometimes called the “Company”), and THE BANK OF NEW YORK MELLON (as successor trustee to JPMorgan Chase Bank), a corporation duly organized and existing under the laws of the State of New York, as trustee (hereinafter sometimes called the “Trustee”). RECITALS OF THE COMPANY WHEREAS, the Company and the Trustee have duly executed and delivered an Indenture, dated as of January30, 2002 (such indenture is hereinafter called the “Indenture”), providing for the issuance from time to time of unsecured and senior or subordinated debentures, notes or other evidences of indebtedness, which may be convertible into or exchangeable for any securities of any person (including the Company), to be issued in one or more series by the Company (the “Securities”); WHEREAS, pursuant to the terms of the Indenture, the Company desires to provide for the establishment of a new series of Securities known as its 4.25% Senior Convertible Notes due November 15, 2016 (the “Notes”) to be issued under the Indenture initially in an aggregate principal amount of up to $2,875,000,000, which may be authenticated and delivered as provided in the Indenture; WHEREAS, the Company desires to supplement the provisions of the Indenture to provide for the issuance of the Notes under the terms of the Indenture as supplemented hereby; WHEREAS, Section9.01 of the Indenture expressly permits the Company and the Trustee to enter into one or more indentures supplemental thereto for the purpose of establishing the form or terms of Notes to be issued under the Indenture without the consent of the Holders of any Outstanding Securities; WHEREAS, for the purposes hereinabove recited, and pursuant to due corporate action, the Company has duly determined to execute and deliver to the Trustee the Third Supplemental Indenture; and WHEREAS, all conditions and requirements necessary to make the Third Supplemental Indenture a valid, legal and binding instrument in accordance with its terms have been done and performed, and the execution and delivery hereof have been in all respects duly authorized. NOW, THEREFORE, in consideration of the premises, the Company and the Trustee mutually covenant and agree as follows: ARTICLE ONE DEFINITIONS Section 1.01All terms contained in the Third Supplemental Indenture shall, except as specifically provided herein or except as the context may otherwise require, have the meanings given to such terms in the Indenture.In the event of any inconsistency between the Indenture and the Third Supplemental Indenture, the Third Supplemental Indenture shall govern.The words “herein,” “hereof,” “hereunder,” and words of similar import shall refer to the Third Supplemental Indenture. Section 1.02Solely with respect to the Notes, the following definitions shall be added to Section1.01 of the Indenture and replace any existing definitions (as applicable) in the Indenture, each in appropriate alphabetical order.Unless the context otherwise requires, the following terms shall have the following meanings: “Additional Shares” has the meaning set forth in Section5.08(a) of the Third Supplemental Indenture. “Applicable Price” means, for any Designated Event, (1)with respect to any Designated Event described in clause (iii) of the definition of Designated Event, if the consideration paid to holders of Common Stock in connection with such transaction consists exclusively of Cash, the amount of such Cash per share of Common Stock, and (2)in all other cases, the average of the Closing Sale Prices per share of Common Stock for the five consecutive Trading Days immediately preceding the Effective Date of such Designated Event. “Applicable Settlement Value” means, with respect to shares of Common Stock, the greater of (1)the average of the Closing Sale Prices per share of Common Stock for the five consecutive Trading Days immediately preceding the Repurchase Date multiplied by 99% or (2)$4.96 per share of Common Stock. Such dollar amount shall be subject to adjustment on any date on which the Conversion Rate of the Notes is adjusted.The adjusted amount shall equal the amount immediately prior to such adjustment multiplied by a fraction the numerator of which is the Conversion Rate in effect immediately prior to such adjustment and the denominator of which is the Conversion Rate immediately following such adjustment.In the case of a Designated Event in which the shares of Common Stock have been, as of the Effective Date, converted into or exchanged for the right to receive other securities or property, the “Applicable Settlement Value” per security or unit of property shall be calculated as follows: (i)for securities that are traded on a U.S.national securities exchange or other similar market, the average of the Closing Sale Prices per security of such securities for the five consecutive Trading Days immediately preceding the Repurchase Date, or (ii)for other consideration that Holders shall have the right to receive, the value per security or unit of property determined by the Board of Directors in good faith. “Bid Solicitation Agent” means such Person as may be appointed, from time to time, by the Company to solicit market bid quotations for the Trading Price of the Notes in accordance with Section5.01(b)(ii). The Trustee shall initially act as the Bid Solicitation Agent. “Business Day” means any day (i) other than a Saturday or Sunday or (ii) other than a day on which banking institutions in New York, New York are authorized or obligated by law or executive order to close. “Capital Stock” means any and all shares, interests, participations or other equivalents (however designated) of capital stock of the Company and all warrants or options to acquire such capital stock. “Cash” or “cash” means such coin or currency of the United States as at any time of payment is legal tender for the payment of public and private debts. 2 “Cash Settlement” has the meaning set forth in Section 5.04(a) of the Third Supplemental Indenture. “Cash Settlement Averaging Period” with respect to any Note surrendered for conversion means: (i)subject to clause (ii) below, if the relevant Conversion Date occurs on or after October 15, 2016, the 20 consecutive Trading-Day period beginning on, and including, the 22nd Business Day immediately preceding November 15, 2016; and (ii)if the relevant Conversion Date occurs on or after the date on which the Company notifies Holders of its election to terminate the conversion rights of Holders pursuant to Section 5.02 of the Third Supplemental Indenture, the 20 consecutive Trading-Day period beginning on, and including, the 22nd Business Day immediately preceding the effective date of such termination; and (iii)in all other cases, the 20 consecutive Trading-Day period beginning on, and including, the third Trading Day after the relevant Conversion Date. “Certificated Note” means permanent certificated Note in registered form issued in denominations of $1,000 principal amount and multiples thereof. “Change in Control” means either of the following: (i)more than 50% of the voting power of the Company’s Voting Stock being held by a Person or Persons (other than Permitted Holders) who “act as a partnership, limited partnership, syndicate or other group for the purpose of acquiring, holding or disposing of securities” of the Company (within the meaning of Section13(d)(3) of the Exchange Act); or (ii)Continuing Directors cease to constitute at least a majority of the Board of Directors. Solely for purposes of clause (ii) of the definition of “Change in Control,” the phrase “or any committee of such board” in the definition of “Board of Directors” shall be disregarded. “Close of Business” means 5:00 p.m.New York City time. “Closing Sale Price” means, on any date, the last reported per share sales price of a share of Common Stock or any other security (or, if no last sale price is reported, the average of the bid and ask prices or, if more than one in either case, the average of the average bid and the average ask prices) on such date as reported on The New York Stock Exchange, or if the Common Stock or such other security is not listed on The New York Stock Exchange, as reported by the principal United States national or regional securities exchange or quotation system on which the Common Stock or such other security is then listed or quoted; provided, however, that in the absence of such quotations, the Board of Directors shall make a good faith determination of the Closing Sale Price. If during a period applicable for calculating Closing Sale Price, an issuance, distribution, subdivision, combination or other transaction or event occurs that requires an adjustment to the Conversion Rate pursuant to Section5.09 of the Third Supplemental Indenture, Closing Sale Price shall be calculated for such period in a manner determined by the Company to appropriately reflect the impact of such issuance, distribution, subdivision or combination on the price of the Common Stock during such period. 3 “Combination Settlement” has the meaning set forth in Section 5.04(a) of the Third Supplemental Indenture. “Common Stock” means the common stock, par value $0.01 per share, of the Company, or such other capital stock into which the Company’s common stock is reclassified or changed.For the avoidance of doubt, the term “Common Stock” shall not include the Class B stock, par value $0.01 per share, of the Company. “Continuing Director” means at any date, an individual (a)who is a member of the Board of Directors on the date of the Third Supplemental Indenture, (b)who has been elected as a member of the Board of Directors with a majority of the total votes of Permitted Holders that were cast in such election voted in favor of such member or (c)who has been nominated to be a member of the Board of Directors by a majority of the other Continuing Directors then in office. Solely for purposes of this definition, the phrase “or any committee of such board” in the definition of “Board of Directors” shall be disregarded. “Conversion Agent” means initially the Trustee or such other office or agency subsequently designated by the Company where Notes may be presented for conversion. “Conversion Date” has the meaning set forth in Section5.03(a) of the Third Supplemental Indenture. “Conversion Notice” has the meaning set forth in Section5.03(a)of the Third Supplemental Indenture. “Conversion Obligation” has the meaning set forth in Section5.04(a) of the Third Supplemental Indenture. “Conversion Price” means at any time an amount equal to $1,000 principal amount of Notes divided by the then current Conversion Rate. “Conversion Rate” has the meaning set forth in Section5.01(d) of the Third Supplemental Indenture. “Conversion Rights Termination Date” has the meaning set forth in Section5.02(a) of the Third Supplemental Indenture. “Current Market Price” means, on any day, the average of the Closing Sale Prices of the Common Stock for each of the 10 consecutive Trading Days ending on the earlier of the day in question and the day before the Ex-Date with respect to the issuance or distribution requiring such computation. “Daily Conversion Value” means, for each of the 20 consecutive Trading Days during the applicable Cash Settlement Averaging Period, 5% of the product of (1) the applicable Conversion Rate on such Trading Day and (2) the Daily VWAP of the Common Stock on such Trading Day. 4 “Daily Measurement Value” means the Specified Dollar Amount (if any), divided by 20. “Daily Settlement Amount,” for each of the 20 consecutive Trading Days during the applicable Cash Settlement Averaging Period, shall consist of: (i)cash equal to the lesser of (i)the Daily Measurement Value and (ii)the Daily Conversion Value; and (ii)to the extent the Daily Conversion Value exceeds the Daily Measurement Value, a number of shares of Common Stock equal to (i)the difference between the Daily Conversion Value and the Daily Measurement Value, divided by (ii)the Daily VWAP of the Common Stock for such Trading Day. “Daily VWAP” of the Common Stock means, for each of the 20 consecutive Trading Days during the applicable Cash Settlement Averaging Period, the per share volume-weighted average price as displayed under the heading “Bloomberg VWAP” on Bloomberg page “F.N AQR” (or its equivalent successor if such page is not available) in respect of the period from the scheduled opening of trading until the scheduled close of trading of the primary trading session on such Trading Day (or if such volume-weighted average price is unavailable, the market value of one share of the Common Stock (or one unit of Reference Property consisting of marketable equity securities) on such Trading Day using a volume-weighted average price method (or, in the case of Reference Property consisting of cash, the amount thereof or in the case of Reference Property other than marketable equity securities or cash, the market value thereof), in each case as determined by a nationally recognized independent investment banking firm retained for this purpose by the Company).The “Daily VWAP” shall be determined without regard to after-hours trading or any other trading outside of the regular trading session trading hours. “Default” means, with respect to the Notes, any event, act or condition that is, or after notice or the passage of time or both would be, an Event of Default with respect to the Notes. “Designated Event” means any of the following: (i)more than 50% of the voting power of the Company’s Voting Stock being held by a Person or Persons (other than Permitted Holders) who “act as a partnership, limited partnership, syndicate or other group for the purpose of acquiring, holding or disposing of securities” of the Company (within the meaning of Section13(d)(3) of the Exchange Act); (ii)more than 50% of the voting power of the Company’s Voting Stock being held by a Person or Persons who “act as a partnership, limited partnership, syndicate or other group for the purpose of acquiring, holding or disposing of securities” of the Company (within the meaning of Section13(d)(3) of the Exchange Act), where such Person or Persons are Permitted Holders, resulting in the Common Stock (or other securities or property into which the Notes are then convertible) no longer being listed or approved for trading on The New York Stock Exchange or listed,approved for trading or quoted on any other U.S. national securities exchange or other similar market; or 5 (iii)the Company consolidates or merges with or into another Person (other than a subsidiary of the Company), or conveys, sells, transfers or leases all or substantially all of the Company’s assets to another Person (other than a subsidiary of the Company), or any Person (other than a subsidiary of the Company) merges into or consolidates with the Company, and the outstanding Common Stock is reclassified into, converted for or converted into the right to receive any property or security, provided that no such transaction shall constitute a Designated Event if Persons that beneficially own (as determined in accordance with Rules 13d-3 and 13d-5 under the Exchange Act or any successor provisions) Common Stock immediately prior to the transaction beneficially own, directly or indirectly, common stock representing at least a majority of the voting power of all the common stock of the surviving Person after the transaction in substantially the same proportion as their voting power immediately prior to the transaction. “Determination Date” has the meaning set forth in Section 5.09(o) of the Third Supplemental Indenture. “Effective Date” means the date on which a transaction that constitutes a Designated Event becomes effective. “Exchange Act” means the
